 

April 18, 2011

 

Vatsala Sharma

22338 La Quilla Drive

Los Angeles, CA 91311

 

Re:Eos Petro, Inc. Loan

 

Dear Vatsala Sharma:

 

Reference is made to the Secured Promissory Note dated February 15, 2012, as
subsequently amended (the “Loan”) by and between Eos Petro, Inc. (“Eos”) and
Vatsala Sharma (“Lender,” collectively referred to with Eos as the “Parties”).

 

You are hereby requested in this letter (this “Letter Agreement”) to indicate
your agreement to, and acknowledgement of, the following:

 

1.The Parties hereby agree that the maturity date of the Loan is extended to
August 31, 2013.

 

2.The Parties hereby acknowledge that the following is a complete and accurate
summary of the amount loaned to Eos under the Loan, the interest accruing
thereon, the maturity date of the Loan, as amended by this Letter Agreement, and
any consideration given or promised to be given to Lender under the Loan through
the date first written above:

 

On February 15 and 16, 2012, Eos executed a series of agreements with Lender in
order to secure a $400,000 bridge loan. This amount was subsequently increased
to $600,000 (the “Loan”). This Loan bears interest at 18% per year, and the
Loan’s maturity date is August 31, 2013. The Loan is personally guaranteed by
Mr. Konstant, Eos’ CEO, and some of his personal assets. It is also secured by a
first priority security interest in Eos’ Works Property and any of Eos’
newly-acquired assets. As additional consideration for the Loan, Lender received
400,000 restricted shares of Eos’ common stock. These shares of common stock
were subsequently converted into an equal number of restricted shares of Series
B preferred stock of Cellteck, Inc., Eos’ parent company, on October 12, 2012
pursuant to the terms of a merger agreement between Cellteck, Inc. and Eos. If
the Loan is not repaid by the maturity date, Cellteck, Inc. will issue to Lender
275,000 restricted shares of its common stock.

 

[Remainder of this page intentionally left blank. Signature page follows.]

 

Page 1

 

 

Please acknowledge your agreement to, and acceptance of, the foregoing by
signing this Letter Agreement below. Please return a signed copy to the
undersigned, it being agreed that this Letter Agreement may be executed in
counterparts and signatures received by electronic transmission shall have the
same effect as original signatures.

 

Sincerely,

 

NIKOLAS KONSTANT, signing in his individual capacity and as the CEO of Eos
Petro, Inc., a Delaware corporation

 

/s/ Nikolas Konstant

 

ACKNOWLEDGED AND AGREED TO ON APRIL 24, 2013 BY:

 

VATSALA SHARMA       By: /s/ Vatsala Sharma   Name: Vatsala Sharma   Title:
Owner  

 

Page 2

 

